DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9, 13, 16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “the connecting member is in contact with the cap plate and connected to the cap plate, so that the fixing member is connected to the cap plate by the connecting member” in lines 5-7. Applicant has no support for limitations in the originally filed disclosure for the species B shown in figs. 3-4.
Applicant discloses and claims the fixing member is connected to the cap plate by welding (see claim 9 and [0080-0081]). As such, the connecting member is not in contact with the cap plate because there is a welding therebetween and the fixing member is connected to the cap plate by the welding of the connecting member to the cap plate. Therefore, Applicant does not disclose the connecting member is in contact with the cap plate such that the fixing member is connected to the cap plate by the connecting member as claimed.
Claims 2, 4-7, 9, 13, 16, and 19-20 are rejected on the same ground as claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 depends on claim 1 and recites “wherein the connecting member comprises a first connecting plate, wherein a part of the first connecting plate is embedded in the fixing member and engaged with the fixing member, and another part of the first connecting plate is welded with the cap plate”, while claim 1 recites “the connecting member is in contact with the cap plate and connected to the cap plate, so that the fixing member is connected to the cap plate by the connecting member” in lines 5-7. 
The connections of the connecting member, fixing member and the cap plate recited in claim 9 are different from the connections recited in claim 1, e.g. in contact with the cap plate and not via welding. Therefore claim 9 fails to further limit the subject matter of the claim upon which it depends and also fails to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘528 (US 2010/0233528) in view of Byun et al. (US 2011/0287300).
Regarding claim 1, Kim ‘528 discloses a cap assembly comprising: 
a cap plate (30, figs. 1-4, [0036]) having and electrode lead out hole (41, figs. 2-4); 
a terminal (40, figs. 1-4) comprising a terminal board (or protrusion 322 of connection 32); 
a fixing member (see first insulator 70, figs. 1-4); 
a sealing member (gasket 53 or the horizontal part of gasket 53, figs. 2-4) disposed between the terminal board (322) and the cap plate (30) to seal the electrode lead out hole (41, see figs. 2-4); and 
a connecting member (311, figs. 2-4); 
wherein
the fixing member (70) is connected to the connecting member (311, see figs. 2-4) such that the connecting member (311) is in contact with the cap plate (30) and connected to the cap plate (30, and see figs. 2-4) and the fixing member (70) is connected to the cap plate (30) by the connecting member (311, see figs. 2-4 as Kim ‘528 shows the connecting member 311 is snapped onto the groove 312 of the fixing member/insulator 70 to connect the cap plate 30 to the fixing member/insulator 70);
a part (see groove 321) of the fixing member (70) is located on a side (or bottom side) of the terminal board (322) away from the cap plate (30, see figs. 2-4 as Kim ‘528 shows the groove 321 is on the front side of fixing member/insulator 70 and the cap plate is attached to the bottom side of the fixing member/insulator 70) to limit a position of the terminal board (322) relative to the cap plate (30, see figs. 2-4),
the terminal board (322) is isolated from the connecting member (311) by the fixing member (70, see figs. 2-4),
the terminal board (322) is located at a side, e.g. the top side, of the cap plate (30) and covers the electrode lead out hole (41, see figs. 2-4), and 
an outer peripheral surface of the terminal board protrudes out of an inner wall of the electrode lead out hole (see figs. 2-4), and
the terminal (40 that includes terminal board 322) is fastened to the cap plate (30) by connections of the connecting member (311) with the fixing member (70) and the cap plate (30, see figs. 2-4). 
Kim ‘528 discloses the terminal (40) includes a terminal board (322) and a terminal post serving as an electrode lead to form an electrical connection between the cap assembly and the electrode assembly (10, see fig. 2). Kim ‘528 does not disclose the terminal board (322) being a separated part such that the electrode terminal consisting of a terminal board having a plate structure.
Byun et al. discloses an electrode terminal consisting of a terminal board having a plate structure (see electrode terminal plate 40 or 50 in figs. 1-6, 70 or 80 in figs. 7-8) connected to the electrode assembly (10) by an electrode lead of terminal post (34 or 35 in figs. 1-6, 36 or 37 in fig. 7). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the terminal (40) of the cap assembly of Kim ‘528 by using an electrode terminal consisting of a terminal board having a plate structure that is connected to the electrode assembly by an electrode lead of terminal post as taught by Byun et al., because Byun et al. teaches such configuration would provide a rechargeable battery and a battery module that can stably and easily connect a connection member and terminals while reducing contact resistance between an electrode assembly and the terminals, preventing contact failure between the electrode terminal plate and the connection member  due to external impact or vibration ([0012], [0050-0062], [0076]).

Regarding claim 4, modified Kim ‘528 discloses a cap assembly as in claim 1 above, wherein  Kim ‘528 discloses the sealing member (53) comprises a body portion (e.g. horizontal portion) and an extension portion (e.g. vertical portion); wherein the body portion (e.g. horizontal portion) is disposed between the terminal board (e.g. the portion of the terminal 40 including 322) and the cap plate (30), and the extension portion (e.g. vertical portion) is connected with the body portion (e.g. horizontal portion)and extended into the electrode lead out hole (41, see figs. 2-4). 

Regarding claim 9, Kim ‘528 discloses a cap assembly as in claim 1 above, wherein Kim ‘528 discloses the connecting member (311) comprises a first connecting plate (or the protrusion having a plate shape), wherein a part (or the protruding part) of the first connecting plate is embedded in the fixing member and engaged with the fixing member by way of the groove (312, see figs. 2-4).
Kim ‘528 discloses the connecting member is an integral part of the cap plate (see figs. 2-4).
Kim ‘528 does not disclose another part of the first connecting plate (or the bottom part of the protrusion 311) is welded with the cap plate to form an integral part with the cap plate.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the cap assembly of Kim ‘528 by welding a separate first connecting plate (or protrusion 311) with the cap plate (30) to make the first connecting and the cap plate integral as explicitly suggested by Kim ‘528 Furthermore, making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).   

Regarding claim 13, modified Kim ‘528 discloses a cap assembly as in claim 1 above, wherein Kim ‘528 discloses the cap assembly further comprises a first insulator (vertical portion of gasket 53 and the insulator 80), wherein the first insulator (vertical portion of gasket 53 and insulator 80) comprises an annular body portion (e.g. the vertical part of gasket 53) that is accommodated in the electrode lead-out hole (41, see figs.2-4), and wherein an end face (or the upper surface) of the body portion close to the terminal (40) protrudes from a surface (or top surface)  of the cap plate (30) close to the terminal (see figs. 2-4).

Regarding claim 16, modified Kim ‘528 discloses a cap assembly as in claim 13 above, wherein Kim ‘528 discloses the sealing member (e.g. horizontal part of gasket 53) is in close contact with the terminal board (322), the fixing member (70), the cap plate (30) and the first insulator (e.g. the vertical part of the gasket 53) at the same time (see figs. 2-4).

Regarding claim 20, modified Kim ‘528 discloses a secondary battery comprising a shell (20, figs. 1-2) having an opening (see fig. 2); an electrode assembly (11-13, fig. 2) accommodated in the shell (20, see fig. 2); and the cap assembly of claim 1, wherein the cap assembly covers the opening to enclose the electrode assembly in the shell (see figs. 1-2), wherein the terminal board (322) is completely located outside the shell (or case 20, see figs. 1-2). Byun et al. also discloses the terminal board (40, 50, 70 or 80) is completely located outside the shell (or case 21, see figs. 1-8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim ‘528 (US 2010/0233528) as applied to claim 1 above, and further in view of Jeong (US 2011/0076555).
Regarding claim 2, modified Kim ‘528 discloses a cap assembly as in claim 1 above, wherein Kim ‘528 discloses the fixing member (70) is an insulator ([0041]) being coupled to the cell case (see fig. 2).
Modified Kim ‘528 does not explicitly disclose the fixing member (70) to be a hard plastic member.
Jeong teaches using hard plastic resin for an insulator (70) because hard plastic resin has high electric insulation property and the insulator is stably coupled to the cell case (10, [0053]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used hard plastic taught by Jeong for the insulating fixing member (70) of modified Kim ‘528, because Jeong teaches hard plastic has high electric insulation property and would allow the insulating fixing member (70) to be stably coupled to the cell case.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kim ‘528 (US 2010/0233528) as applied to claim 1 above, and further in view of Streuer (US 2004/0137316).
Regarding claim 5, modified Kim ‘528 discloses a cap assembly as in claim 1 above.
Modified Kim ‘528 does not disclose the sealing member is made of conductive rubber having a predetermined resistance value, so as to realize electrical connection between the terminal and the cap plate through the sealing member.
Streuer teaches using conductive rubber (or conductive plastic) for a sealing member (e.g. sealing plug) to avoid electrostatic charges (see [0020]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the cap assembly of modified Kim ‘528 by using conductive rubber for the sealing member to avoid electrostatic charges as taught by Streuer. In such modification, the conductive rubber will have a predetermined resistance value and form electrical connection between the electrode plate and the cap plate through the sealing member.
Claims 6-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Kim ‘528 (US 2010/0233528) as applied to claim 1 above, and further in view of Kim’031 (EP 2475031).
Regarding claims 6-7, modified Kim ‘528 discloses a cap assembly as in claim 1 above, wherein Kim ‘528 discloses one of the terminal board (322) having a convex portion (or protrusion, see figs. 2-4) to be fixed into the groove of the fixing member (70, see figs. 2-4).
Modified Kim ‘528 does not disclose the groove of the fixing member to be concave configuration.
Kim ‘031 discloses a groove (side groove 123b, figs. 3-4) for receiving a convex portion (or protrusion of insertion part 124a, figs. 3-4) to have a concave configuration (see figs. 3-4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the cap assembly of modified Kim ‘528 by forming the groove receiving the protrusion of convex configuration to have a concave configuration as taught by Kim ‘031, because such modification would involve nothing more than a mere change in configuration of shape of a groove. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 19, modified Kim ‘528 discloses a cap assembly as in claim 1, wherein Kim ‘528 discloses the terminal integrated with the connector connecting the current collecting member (60) below (see figs. 2-4). Kim ‘528 does not teach separating terminal from the connector such that the terminal is formed as a plate-like structure, and the terminal does not extend into the electrode lead-out hole.
Kim ‘031 discloses a terminal (124 or 123) is form as a plate-like structure and the terminal does not extend into the electrode lead-out hole of the cap plate (151, see figs. 3-4), wherein the terminal (124 or 123) are separated from the connector (or coupling terminal 122) connecting to the current collecting member (121 and 131, see figs. 3-4).
It would have been obvious to one skilled in the art at the time of the invention was made to have formed the connector integrated terminal of modified Kim ‘528 by using separate terminal and connector such that the terminal having a plate like structure and the terminal does not extend into the electrode lead out hole as taught by Kim ‘031, because Kim ‘031 teaches such terminal would be securely coupled for improving coupling reliability and reducing resistance and manufacturing costs ([0004]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9, 13, 16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
112 rejections:
Applicant submits that the amendment overcomes the 112 rejections. However, the amendment does not overcome the 112(a) and 112(d) rejection.
Prior rejection:
Applicant argues Kim does not teach the electrode terminal consists of a terminal board having a plate structure as claimed. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726